SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2009 Commission File Number 0-18350 GRANITE CONSTRUCTION PROFIT SHARING AND 401(K) PLAN GRANITE CONSTRUCTION INCORPORATED 585 West Beach Street Watsonville, California 95076 Telephone: (831)724-1011 This report contains 17 pages. Item4. FINANCIAL STATEMENTS AND SCHEDULE PREPARED IN ACCORDANCE WITH THE FINANCIAL REPORTING REQUIREMENTS OF ERISA The following documents are filed as part of this report: 1. Financial Statements. The following financial statements are filed as part of this report: Form 11-K Pages Report of Independent Registered Public Accounting Firm F-3 Statements of Net Assets Available for Benefits at December31, 2009 and 2008 F-4 Statement of Changes in Net Assets Available for Benefits for the year ended December31, 2009 F-5 Notes to Financial Statements F-6 - F-11 2. Financial Statements Schedule. The following financial statement schedule of the Granite Construction Profit Sharing and 401(K) Plan (“Plan”) for the year ended December31, 2009 is filed as part of this report and shall be read in conjunction with the financial statements of the Plan. Form 11-K Pages Schedule H, Line 4(i) - Schedule of Assets (Held at End of Year) at December 31, 2009 S-1 EXHIBITS The following exhibit is attached hereto and filed herewith: Exhibit Number 23 Consent of Independent Registered Public Accounting Firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees have duly caused the annual report to be signed on its behalf by the undersigned hereunto duly authorized. GRANITE CONSTRUCTION PROFIT SHARING AND 401(K) PLAN Date: June 25, 2010 By: /s/ Alan Movson Alan Movson Committee Secretary By: /s/ Peg Wynn Peg Wynn Committee Member INDEX TO EXHIBITS Exhibit Number Document 23 Consent of Independent Registered Public Accounting Firm Granite Construction Profit Sharing and 401(k) Plan Financial Statements as of December31, 2009 and 2008 and for the year ended December31, 2009 Granite Construction Profit Sharing and 401(k) Plan Index of Financial Statements and Schedule Pages Report of Independent Registered Public Accounting Firm F-3 Financial Statements: Statements of Net Assets Available for Benefits at December31, 2009 and 2008 F-4 Statement of Changes in Net Assets Available for Benefits for the year ended December31, 2009 F-5 Notes to Financial Statements F-6 Supplemental Schedule: ScheduleH, line 4i — Schedule of Assets (Held At End of Year) at December31, 2009 S-1 Exhibit23 Supplemental schedules other than the above are omitted because they are not applicable. F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Plan Administrator of the Granite Construction Profit Sharing and 401(k) Plan We have audited the financial statements of the Granite Construction Profit Sharing and 401(k) Plan (the Plan) as of December 31, 2009 and 2008, and for the year ended December 31, 2009, as listed in the accompanying index of financial statements and schedule.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by the Plan’s management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule, as listed in the accompanying index of financial statements and schedule, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mohler, Nixon & Williams MOHLER, NIXON & WILLIAMS Accountancy Corporation Campbell, California June25, 2010 F-3 Granite Construction Profit Sharing and 401(k) Plan Statements of Net Assets Available for Benefits December 31, Assets Investments, at fair value $ $ Non-interest bearing cash Contributions receivable from employer Contributions receivable from employees Other receivable — Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. F-4 Granite Construction Profit Sharing and 401(k) Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2009 Changes to net assets available for benefits attributed to: Investment activities: Net appreciation in fair value of investments $ Interest and dividends Netadditions from investment activities Contributions: Employee Employer Total contributions Distributions to participants or beneficiaries Diversification from employee stock ownership plan Transfer of assets to Plan Change in net assets available for benefits during the year Net assets available for benefits, beginning of year Net assets available for benefits, end of year $ The accompanying notes are an integral part of these financial statements. F-5 Granite Construction Profit Sharing and 401(k) Plan Notes to Financial Statements 1. Description of Plan The following description of the Granite Construction Profit Sharing and 401(k) Plan (the “Plan”) provides only general information.The Plan document provides a more complete description of the Plan’s provisions. The Plan is a defined contribution Plan covering all eligible non-union employees of Granite Construction Incorporated and its participating subsidiaries (the “Company”).Effective July 1, 2008, an Employee generally becomes eligible to participate in the Plan as of his or her date of hire, for the purpose of the eligibility to elect to make 401(k) contributions. For all other purposes under the Plan, an Employee generally becomes a participant in the Plan as of the first day of the month coinciding with or next following the date on which he or she is credited with at least 1,000 Hours of Service (or as soon as administratively practicable thereafter). The Company does not guarantee the benefits provided by the Plan.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. The Company has appointed an Administrative Committee (“Committee”) as the Plan administrator (“Administrator”).Other than with respect to the Granite Construction Inc. Common Stock Fund (“Granite Common Stock”), the Committee has exclusive authority and responsibility for all matters in connection with the operation and administration of the Plan.An independent fiduciary selected by the Company has authority and responsibility related to investments in the Granite Common Stock. The Company paid all necessary and proper expenses incurred in the administration of the Plan. Contributions The Company makes profit sharing and 401(k) matching contributions.Profit sharing contributions from the Company may be contributed to the Plan in an amount (or under such formula) as may be determined by the Company’s Board of Directors.Profit sharing contributions are payable solely out of the Company’s current or accumulated earnings and profits.The profit sharing contribution shall not exceed the maximum amount deductible under the provisions of the Internal Revenue Code (“IRC”).The Company must pay the total profit sharing contribution to the Plan trustee before the date the Company is required to file its federal income tax return (including extensions).No profit sharing contributions were made to the Plan during 2009. The Company’s 401(k) matching contribution is based on a formula, as described in the Plan document.The Company’s matching contribution is paid into the Plan at the same time as the employee contributions are paid into the Plan.Company matching contributions earned during 2009 were $10,199,612 of which $284,027 was paid in 2010. All eligible Plan participants could make combined employee contributions to the Plan of up to $16,500 during 2009.Plan participants who reached age 50 during the Plan year had the option to make an additional (“Catch Up”) pre-tax salary contribution of up to $5,500 in 2009. The Plan also offers an option for deferring the cash equivalent of the dividends from the Granite Construction Employee Stock Ownership Plan (“ESOP”).The Dividend Equivalent Deferral or 401(k) Switchback option allows participants in the ESOP to elect an additional pre-tax salary deferral to the 401(k) Plan equal to the amount of the ESOP dividend passed through to them. F-6 Granite Construction Profit Sharing and 401(k) Plan Notes to Financial Statements Employee Stock Ownership Plan Diversification Account The Plan permits certain participants under the ESOP to have a portion of their ESOP stock account liquidated and the proceeds transferred to the Plan.No portion of the participant’s ESOP diversification account may be invested in Granite Common Stock. Participant Accounts Contributions received by the Plan are deposited with the Plan trustee and custodian, Mercer Trust Company (“Mercer”).Each eligible participant’s account is credited with an allocation of (a) the Company’s 401(k) match and discretionary profit sharing contributions, if any, (b) Plan earnings or losses, (c) profit sharing forfeitures of terminated participant’s non-vested accounts and (d) participant’s contributions. The participant contribution, associated Company match, and profit sharing, if applicable, are allocated based on participants’ eligible earnings, as defined in the Plan document. Vesting The full amount of the participant’s profit sharing account becomes vested on his or her normal retirement date or when his or her employment with the Company terminates by reason of death or total disability, or when his or her years of vesting service is completed as defined in the Plan document.For participants that work one or more hours on or after January 1, 2007, the full amount of the profit sharing account becomes vested after three years of service.For participants who do not perform work after December 31, 2006, the profit sharing account requires five years of service for full vested status. The full value of the participant’s elective contribution and matching account are fully vested at the time of deferral. Forfeitures Participants are entitled to an equal share in the allocation of profit sharing forfeitures for each Plan year in which they are employed by the Company as of the Plan year end. At December 31, 2009 and 2008, forfeited non-vested accounts totaled $578,680 and $290,493, respectively, and are allocated to eligible participants’ accounts in the subsequent Plan year. Distributions On termination of service for any reason, including death or disability, participants with less than $1,000 in their accounts and who have not elected a rollover will receive one lump sum payout of the total value of their vested account balance as prescribed in the Plan document.If the participant has more than $1,000 in their account upon termination, funds will not be distributed unless the participant elects to withdraw the funds as prescribed in the Plan document. Hardship Withdrawals The Plan provides for withdrawals in the event of financial hardship, as defined in the Plan document. Plan Investments Participants may direct Company and participant contributions into any of the designated investment options approved by the Committee.Included in the designated investment options are various mutual funds, a common/collective trust, money market fund and Granite Common Stock. F-7 Granite Construction Profit Sharing and 401(k) Plan Notes to Financial Statements 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements have been prepared on an accrual basis in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and changes therein, and disclosure of contingent assets and liabilities.The estimates, judgments and assumptions are continually evaluated based on available information and experiences; however, actual results could differ from those estimates. Investments Investments are stated at fair value. See Note 4 for discussion of fair value measurements.The Plan presents, in the statement of changes in net assets available for benefits, the net appreciation (depreciation) in the fair value of its investments which consists of the realized gains or losses and unrealized appreciation (depreciation) on those investments. Non-interest bearing cash Non-interest bearing cash is made up of unsettled transactions relating to the Granite Common Stock. Distributions Distributions to participants are recorded when paid. Risks and uncertainties The Plan provides for various investment options in any combination of mutual funds, Granite Common Stock and other investment securities, which the Administrator may, from time to time, make available.Investment securities are exposed to various risks, such as interest rate, market fluctuations and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in risks in the near term would materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits and the statement of changes in net assets available for benefits. Recently Issued Accounting Pronouncement In January 2010, the Financial Accounting Standards Board (“FASB”) issued a new accounting standard update (“ASU”) which clarifies and provides additional disclosure requirements on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons for and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements).This ASU is effective for the Plan in 2010, except for the requirements to provide Level 3 activity which will become effective in 2011. The Plan does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. 3. Plan Mergers In 2008, the Company acquired Wilder Construction Company. In conjunction with this acquisition, the Company became the Plan Sponsor of all Wilder Plans. Effective January 1, 2009, the Wilder Construction Company 401(k) Plan and Trust (the “Wilder 401(k) Plan”) was merged with and into the Plan, and assets of approximately $5.8 million from the Wilder 401(k) Plan were transferred to the Plan. Those former employees of Wilder Construction Company who were employed by the Company became eligible to participate in the Plan effective January 1, 2009. Effective December 15, 2009, final undistributed assets of approximately $5.4 million from the Wilder Construction Company Defined Contribution Plan (the “Wilder DC Plan”) were transferred into the Plan.The Wilder DC Plan was terminated effective December 31, 2008. F-8 Granite Construction Profit Sharing and 401(k) Plan Notes to Financial Statements 4. Fair Value Measurements The Planmeasures and discloses certain financial assets and liabilities at fair value.Accounting Standards Codification (“ASC”) Topic 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: • Level 1: Quoted prices in active markets for identical assets or liabilities. • Level 2: Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. • Level 3: Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The following table sets forth by level, within the fair value hierarchy, the Plan’s investments at fair value as of December 31, 2009: Investments at fair value as of December 31, 2009 Level 1 Level 2 Level 3 Total Common/Collective Trust (“CCT”): Blend fund $ — $ $ — $ Total CCT — — Mutual Funds: Asset allocation/lifecycle funds — — Blend fund — — Bond funds — — Growth funds — — Value funds — — International value fund — — Money market fund — — Total mutual funds — — Common Stock — — Total CCT, Mutual Funds and Common Stock — Total investments at fair value $ $ $ — $ Investments at fair value as of December 31, 2008 Level 1 Level 2 Level 3 Total Money market funds $ $ — $ — $ Common stock — — Mutual funds — — CCT — — Total investments at fair value $ $ $ — $ The Plan’s valuation methodology used to measure the fair values of money market funds, common stock, and mutual funds were derived from quoted market prices as substantially all of these instruments have active markets. The valuation technique used to measure fair value of the CCT is the quoted redemption value of units owned by the Plan at year end. F-9 Granite Construction Profit Sharing and 401(k) Plan Notes to Financial Statements The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The Company believes the carrying amount of receivables approximates fair value. Putnam S&P 500 Index Fund (the fund) is a collective investment trust that has been established and will be maintained by Putnam Fiduciary Trust Company (PFTC). The fund’s objective is to achieve a return, before the assessment of any fees, that closely approximates the return of the Standard & Poor 500® Composite Stock Price Index (the Index), a common measure of U.S. market performance. The fund attempts to be fully invested at all times in the stocks that compose the Index either or through collective investment trusts.However, it is not anticipated that the fund’s portfolio will duplicate the Index exactly. The fund is not intended as a complete investment program and therefore, cannot guarantee it will achieve its goals. The fund will impose a short-term trading fee of 1.00% of the total redemption amount (calculated at market value) if a plan participantsells or exchanges units purchased by exchange that are held in the plan participant’s account for seven (7) days or less. Withdrawals from the fund generally will be permitted daily at a redemption price equal to the net asset value per units redeemed as determined by PFTC. Withdrawal requests must be received by PFTC prior to the market close in order to receive the net asset value per unit for such date. Under certain circumstances, PFTC may deem it necessary to suspend withdrawals or defer payments to avoid a materially adverse impact on the fund. 5. Investments The following schedule presents investments which are 5 percent or more of the Plan’s net assets available for benefits at: December 31, Granite Construction Incorporated $ $ Putnam Money Market Fund Harbor Capital International Fund Vanguard Capital Opportunities Admiral Share Fund Loomis Sayles Bond Fund Vanguard Morgan Growth Fund * PIMCO Total Return Fund * Manning & Napier Pro-Blend Extended Fund * Franklin Balance Sheet Investment Fund Putnam Asset Allocation Fund:Growth Portfolio * * Balance at December 31, was less than 5% of Plan's net assets During 2009, the Plan’s investments appreciated/(depreciated) in value as follows: Mutual Funds $ Common/Collective Trust Granite Common Stock ) Net appreciation in fair value of investments $ 6. Tax Status The Internal Revenue Service has determined and informed the Company by a letter dated December 23, 2002, that the Plan and related trust are designed in accordance with applicable sections of the IRC.The Plan has been amended since receiving the determination letter.On February 2, 2009, an Application for Determination (Form 5300) was filed with the Internal Revenue Service with respect to the continued qualified status of the Plan. The Plan Administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC and that the trust which forms a part of the Plan, is exempt from Federal income and state franchise taxes. F-10 Granite Construction Profit Sharing and 401(k) Plan Notes to Financial Statements 7. Related Party and Party in Interest Transactions The Plan allows investment in the common stock of Granite Construction Incorporated. In addition, certain Plan investments are managed by Putnam Investments (“Putnam”).Putnam and Mercer are subsidiaries of Marsh & McLennan Companies, Inc.Any purchases and sales of such funds and common stock are performed in the open market at fair value.Transactions in these investments qualify as party-in-interest transactions, which are exempt from prohibited transaction rules. Aggregate investment in Granite Common Stock at December 31 was as follows: Date Number of shares Fair Value $ $ During the year ended December 31, 2009, the Plan purchased $7,980,957 and sold $8,917,358 of Granite Common Stock. 8. Plan Termination Although it has not expressed any intent to do so, the Company may terminate the Plan at any time.In the event of termination of the Plan, all participants who are employed by the Company at the date of termination will become 100% vested in their account balances. 9. Reconciliation of Financial Statements to Form5500 The following is a reconciliation of net assets available for benefits per the financial statements at December 31, 2009 and 2008 to Form 5500: December 31, Net assets available for benefits per the financial statements $ $ Amounts allocated to withdrawing participants ) ) Net assets available for benefits per the Form5500 $ $ The following is a reconciliation of distributions to participants per the financial statements for the year ended December 31, 2009 to Form 5500: Distributions to participants per the financial statements $ Amounts allocated to withdrawing participants at December31, 2009 Amounts allocated to withdrawing participants at December31, 2008 ) Distributions to participants per Form5500 $ The participant vested balances of employees who terminated or retired prior December 31, 2009, and have not taken a distribution prior to December 31, 2009, are included in benefit claims payable on Schedule H of the Form 5500. Subsequent Events Effective February 1, 2010, new contributions to the Plan are limited to no more than 50% being invested in Granite stock, and Plan participants will be prevented from transferring existing assets into Granite stock if more than 50% of their total account balance will be invested in Granite stock as a result of the transfer. As of June 25, 2010, the close price of Granite Common Stock decreased 24% from its December 31, 2009 close price. F-11 Granite Construction Profit Sharing and 401(k) Plan EIN 77-0239383, Plan 001 Schedule H, line 4i - Schedule of Assets (Held At End of Year) December 31, 2009 (c) Description of investments including maturity date, rate of (e) (b) interest, collateral, (d) Current (a) Identity of issuer, borrower, lessor or similar party par or maturity value Cost(1) Value * Granite Construction Incorporated Common Stock $ * Putnam Money Market Fund Money MarketFund Harbor Capital International Fund Mutual Fund Vanguard Capital Opportunities AdmiralShare Fund MutualFund Loomis Sayles Bond Fund Mutual Fund Vanguard Morgan Growth Fund Mutual Fund PIMCO Total Return Fund Mutual Fund Manning & Napier Pro-Blend Extended Fund Mutual Fund Franklin Balance Sheet Fund Mutual Fund * Putnam S&P 500 Index Fund
